Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Inc. Enters into 3 Distribution Contracts with Market Leaders in China; Potential Annual Revenue of up to $3 Million Thursday September 25, 8:00 am ET LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB: GMPM - News) announced the signing of contracts with three major distribution companies in China. The Agreements are for the distribution of Gamma’s Brilliant Choice Vitamins in Shandong and Zhejiang Provinces and Beijing, the Chinese capital City. Together the three distributors cover over 1,000 outlets and Gamma expects approximately $3 million in annual sales from these contracts. The China market is a key component in Gamma’s dual home market strategy designed to achieve rapid revenue growth and profitability. The Company is working to finalize a significant number of distribution and sales agreements in both China and the United States. Peter Cunningham, Gamma CEO, commented, “We have been focusing diligently on distribution and marketing program roll-out; our effort is now bearing fruit.” Mr. Cunningham added that, “We believe our ability to produce in the U.S. and distribute throughout China sets us apart from many of our competitors and ensures that the Company will have a diversified portfolio of products and sources of revenue. We believe the Company is well positioned to become a leading supplier of nutritional supplements in China.” Gamma’s China operations are directed from the Company’s Beijing Representative Office.
